Citation Nr: 0828904	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-39 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
pension benefits in the amount of $19,207.00 plus interest 
was received in a timely manner.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from January 1951 to December 
1952.  He died in September 1999.  The appellant is the 
veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of by the Committee on 
Waivers and Compromises (Committee) at the St. Petersburg, 
Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  The VA Debt Management Center sent a letter to the 
appellant on February 7, 2004, notifying her that an 
overpayment had been created in the total amount of 
$19,207.00 as a result of her receipt of benefits, with an 
enclosure stating that she had the right to dispute the 
amount of the debt or request a waiver of recovery of the 
indebtedness within 180 days.

2.  The appellant's request for a waiver of recovery of the 
$19,207 indebtedness was received more than 180 days later on 
January 25, 2005.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of an 
overpayment indebtedness in the amount of $19,207 plus 
accrued interest was not timely filed.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.963 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the duties to assist and notify, the Board notes 
that a court decision has held that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (see 38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver 
claims. Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In 
reaching this decision, the Court observed that the statute 
pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its 
own notice provisions.  This statute requires that a payee be 
notified of his or her right to apply for a waiver, and a 
description of the procedures for submitting the application.  
38 U.S.C.A. § 5302(a).  

In addition, by regulation, it is required that, when a debt 
results from an individual's participation in a benefits 
program, the individual must be informed of the exact amount 
of the debt, and the collection methods to be employed.  38 
C.F.R. § 1.911(d).  The individual must also be notified of 
his or her rights and remedies, specifically, that he may 
informally dispute the debt, or the amount of the debt; that 
he may request a waiver; that he may request a hearing; and 
that he may appeal the underlying debt.  38 C.F.R. 
§ 1.911(b), (c).  This information was provided to the 
appellant.  The claimant must also be provided notice of the 
reasons for the debt.  38 C.F.R. § 1.911(d).  This was 
accomplished in the letters, the waiver decision and the 
statements of the case.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the appellant 
was obtained and considered.  The claims file contains the 
appellant's financial status report.  The appellant has 
declined a hearing.  Various items of correspondence between 
the appellant and VA are of record.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

Many of the facts of this case are not in dispute.  The 
veteran died in September 1999.  The appellant submitted a 
claim for Dependency and Indemnity Compensation, Death 
Pension, and Accrued benefits in November 1999.  On the form, 
she reported that he had no assets, including real estate.  
She reported that he only income was $216 per month from 
Social Security.  The RO denied DIC in a decision of January 
2000.  However, the claim for pension was approved at that 
time.  She was advised in the notification letter that she 
inform the VA if her income or net worth changed, including 
real estate other than her home.

In a Pension Eligibility Verification Report dated in January 
2001, the appellant again reported that she had no assts, 
including real estate, and her only other income was from 
Social Security in the amount of $231.  

The VA Debt Management Center sent a letter to the appellant 
on February 7, 2004, notifying her that an overpayment had 
been created in the total amount of $19,207.00 as a result of 
her receipt of benefits, and that she had the right to 
dispute the amount of the debt or request a waiver of 
recovery of the indebtedness within 180 days.  The Board 
notes that review of the entire claims file indicates that 
this overpayment related to ownership of previously 
unreported real estate.  In her Financial Status Report dated 
in January 2005, the appellant admitted to ownership of 78 
acres of land.  The appellant's request for a waiver of 
recovery of the $19,207 indebtedness was received on January 
25, 2005.

The appellant contends that the VA made a mistake by 
concluding that her request for a waiver was not submitted in 
a timely manner.  After considering all of the evidence of 
record, the Board finds that the Committee was correct in 
denying the request for a waiver.  Regarding the timeliness 
of the waiver request for that overpayment, under 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.964(e), a request for a waiver of an 
overpayment must be made within 180 days of the date of 
notification of the indebtedness.  The record reflects that 
the VA Debt Management Center sent letter to the appellant on 
February 7, 2004 advising her that an overpayment 
indebtedness plus accrued interest had been created, and that 
she had the right to request a waiver of recovery of the 
overpayment within 180 days.  However, there is no question 
that the appellant did not request a waiver within that 
period.  The earliest correspondence received from the 
appellant is from January 2005, more than 180 days later.  

The Board notes that the applicable regulation, 38 C.F.R. 
§ 1.963, provides for extension in circumstances the 
individual requesting waiver demonstrates that there was a 
delay in notification as a result of error by the VA or 
postal authorities or due to other circumstances beyond the 
claimant's control.  Such circumstances have not been 
demonstrated.  The appellant has stated that she was in an 
extreme state of depression when the notice arrived, and had 
ignored all of her mail for quite some time.  She stated that 
she could not deal with any problems because she could not 
deal with the loss of her husband.  The Board finds that this 
explanation is not convincing.  In this regard, the Board 
notes that the appellant was quite able to submit claims for 
pension and other VA benefits within two months of the 
veteran's death in 1999.  Therefore, it seems unlikely that 
the occurrence of the death would render her unable to 
correspond several years later in 2004.  Moreover, the Board 
notes that the appellant has not provided any medical 
evidence to support her contention that she was essentially 
rendered incapable of requesting a waiver due to a disabling 
illness.  Therefore, the Board finds that the appellant has 
not demonstrated circumstances beyond her control which would 
warrant extension of the time limit.  

In summary, the claim for a waiver was received more than 180 
days after notification, and circumstances warranting 
extension of time have not been shown.  Accordingly, the 
Board concludes that the appellant's request for waiver of 
recovery of an overpayment indebtedness in the amount of 
$19,702.00 plus accrued interest was not timely filed.




ORDER

As the request for a waiver of recovery of an overpayment of 
compensation in the amount of $19,207.00 plus accrued 
interest was not timely filed, the appeal is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


